DETAILED ACTION
Status of Claims
Claims 1-20 are pending, and claims 5 and 12 have been amended.

Response to Amendment
The ODP is withdrawn in view of the Terminal Disclaimer filed on 05/11/2022.
The drawing objection is withdrawn due to Drawing amendment to Fig. 1 and also the Specification amendment to [0021]; both of the drawing and specification amendment filed on 05/11/2022 are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach or remotely suggest a method for providing beauty instrument with mask as disclosed in the current invention.
Hiroaki JP 2017-108758 A discloses a beauty treatment mask comprising a plurality of layers, and having electrodes connected via leads to a power source, and wherein the mask’s left and right sides are symmetrical. Hiroaki’s mask discloses that the corresponding symmetrically located electrodes are connected via the same lead (i.e. serial connection), as opposed to connected by different leads as recited in at least claim 1 (i.e. parallel connection). Hiroaki also does not teach turning on a controller and selecting a function button, and also does not teach using graphene in one of the layers. Mohammadi et al US 2016/0089535 is similar.
Similarly, Ajiki et al. US 2015/0182737 or US9504825 B2, also discloses a mask treatment device having a plurality of layers and embedding a plurality of electrodes for producing a stimulation to the skin. The plurality of electrodes are connected in such a way to form a circuit so as to create electrophoresis; but these various functional sections are not on symmetrical sides of the mask as recited. Jang et al. US 2018/0332951 is similar.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
May 17, 2022